Stewart, J.,
delivered the following dissenting opinion:
This was an action for malicious prosecution.
The testimony proposed by the appellant in the first exception, that his name was entered in the annals of the detective police department, according to its uniform custom, in consequence of the charge alleged against him by the appellee, was irrelevant and immaterial, not being within the issues and was properly rejected by the Circuit Court.
The appellant’s second exception was to the refusal of his second, third and fourth prayers, and to the instructions of the Court.
The second prayer of the appellant sought to obtain from the Court, for the instruction of the jury, the meaning of the term malice, applicable to the case before them. Malice expressed or implied on the part of the appellee, was a necessary fact to be established or inferred, to sustain the suit of the appellant.
The gravamen of the complaint against the appellee, was that appellant had been subjected to a criminal prosecution, through his instigation, without probable cause and from malicious motives, on his part. The onus was upon the appellant to prove the requisite malice.
The existence of malice, or not, was a question for the jury, and the appellant was entitled to have its legal character, as applicable to the case, explained by the Court to them, when called on by a suitable prayer, so that they could comprehend the nature of the inquiry before them, and find their verdict accordingly, from the evidence. Whiteford vs. Burckmyer, 1 Gill, 143; State vs. Hammond, 6 G. & J., 169; Plater vs. Scott, ib., 116; Parkhurst vs. N. C. R., 19 Md., 479. Without such instruction, the jury would naturally attach to the term malice its ordinary meaning, and find their verdict accordingly.
It was material, therefore, that the jury should be instructed as to the nature of the defendant’s malice, as involved in the issues before them.
*190In truth, any wrongful or unjustifiable act, done purposely by the appellee, without other evidence of ill-nature or ill-will, that injured the appellant, was prima facie, sufficient to establish the imputed malice in a proceeding of this description.
The want of apt phraseology in the prayer, if the prayer was substantially correct, was not a sufficient defect to vitiate it.
That the malice requisite to the support of this action did not, necessarily, involve the existence of personal ill-will, spite, or hatred on the part of appellee toward appellant was true, and expressive of the motives of appellee. Any wrongful motive, or other than that of simply instituting a prosecution for the purpose of bringing a person to justice, is a malicious motive on the part of the person who acts under its influence. Addison on Torts, 592. But the terms used in the prayer, that “in its legal sense it is any wrongful .act done intentionally, without legal justification or excuse,” was characteristic of conduct in connection with motive.
That malice might he inferred from such an act, was also true, hut the language was not the best to be employed. Such want of precision could not, however, destroy the substance of the prayer. We think the prayer sufficiently indicated the náture of the malice applicable to the case, and that it ought to have been granted.
That malice sufficient to support this suit could he inferred from a wrongful act done by appellee, intentionally, without legal justification or excuse, is fully established. See Turner vs. Walker, 3 G. & J., 377; Cecil vs. Clark, 17 Md., 508; Boyd vs. Cross, 35 Md., 197; Strauss vs. Young, 36 Md., 246; Cooper vs. Utterback, 37 Md., 283; Stansbury vs. Fogle, 37 Md., 369.
The third prayer of the appellant undertook to enumerate certain of the facts in proof, as showing malice, some of which had no such pertinency.
*191All the evidence was to bo considered by the jury, and wo think it was quite proper, and more just for the Court to allow no such discrimination of facts ; but leave to the jury to put their own estimate upon the facts, without interference from the Court.
There was no error in the rejection of the prayer.
The reference to certain facts in the case of Turner vs. Walker, 3 G. & J., 387, in the opinion of the Court, is but a designation of the kind and extent of proof admissible in a case like this.
The appellant had the benefit of his fourth prayer in the instruction given by the Court, and has no cause of complaint.
The Court having rejected the second, third and fourth prayers of the appellant, and substituted its own instructions in lieu thereof, and of appellee’s second prayer, we think it ought to have instructed the jury as we have stated, as to the legal significance of the term malice ; and the jury should not have been left to determine for themselves, according to their own conceptions, what was to be understood upon such a material element of the case.
In other respects, the appellant could have no cause of complaint with the instructions of the Court.
Whilst the Court may reject prayers and substitute their own instructions upon the proposition presented by the parties, yet, under such circumstances, the law ought to be declared fully and accurately, and in terms certain, explicit and intelligible to the jury, upon the points raised by the counsel. Snively & Keys vs. Fahnestock, 18 Md., 391; Atwell vs. Miller, 4 Md., 19; B. & O. R. vs. Resley, 14 Md., 443.